 



Exhibit 10.2
EXECUTION COPY
REGISTRATION RIGHTS AGREEMENT
BY AND BETWEEN
DOBSON COMMUNICATIONS CORPORATION,
AS ISSUER          
AND
LEHMAN BROTHERS INC.,
MORGAN STANLEY & CO. INCORPORATED
AND
BEAR STEARNS & CO., INC.
AS INITIAL PURCHASERS          
DATED AS OF SEPTEMBER 13, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section     Page
1.
  Definitions     1  
 
           
2.
  Shelf Registration     4  
 
           
3.
  Additional Interest     6  
 
           
4.
  Registration Procedures     7  
 
           
5.
  Registration Expenses     14  
 
           
6.
  Indemnification and Contribution     15  
 
           
7.
  Rule 144A     19  
 
           
8.
  Participation in Underwritten Registrations     19  
 
           
9.
  Selection of Underwriters     20  
 
           
10.
  Miscellaneous     20  

 



--------------------------------------------------------------------------------



 



          Registration Rights Agreement, dated as of September 13, 2005, by and
among Dobson Communications Corporation (together with any successor entity,
herein referred to as the “Issuer”) and the initial purchasers (the “Initial
Purchasers”) named in the Purchase Agreement, dated September 13, 2005, among
the Issuer and the Initial Purchasers (the “Purchase Agreement”).
          Pursuant to the Purchase Agreement, the Initial Purchasers have agreed
to purchase (the “Initial Placement”) from the Issuer up to $150,000,000
aggregate principal amount 1.50% Senior Convertible Debentures due 2025 (the
“Securities”) (or up to $180,000,000 aggregate principal amount if the Initial
Purchasers exercise in full their option to purchase additional Securities, as
set forth in the Purchase Agreement). The Securities may be convertible into
fully paid, nonassessable Class A common stock, $0.001 par value per share, of
the Issuer (the “Common Stock”) on the terms, and subject to the conditions, set
forth in the Indenture (as defined herein). To induce the Initial Purchasers to
purchase the Securities, the Issuer has agreed to provide the registration
rights set forth in this Agreement pursuant to the Purchase Agreement.
          The parties hereby agree as follows:
          1. Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:
     Additional Interest: As defined in Section 3(a) hereof.
     Additional Interest Payment Date: Each April 1 and October 1, commencing
April 1, 2006.
     Agreement: This Registration Rights Agreement, as amended, modified or
otherwise supplemented from time to time in accordance with the terms hereof.
     Broker-Dealer: Any broker or dealer registered under the Exchange Act.
     Business Day: A day other than a Saturday, Sunday or any day on which
banking institutions in The City of New York are authorized or obligated by law
or executive order to close.
     Closing Date: The date of this Agreement.
     Commission: The Securities and Exchange Commission.
     Common Stock: As defined in the preamble hereto.
     Effectiveness Period: As defined in Section 2(a)(iii) hereof.
     Effectiveness Target Date: As defined in Section 2(a)(ii) hereof.

 



--------------------------------------------------------------------------------



 



     Exchange Act: The Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.
     Holder: A Person who owns, beneficially or otherwise, Transfer Restricted
Securities.
     Indenture: The Indenture, dated as of the Closing Date, among the Issuer
and the Bank of Oklahoma, National Association, as trustee (the “Trustee”),
pursuant to which the Securities are to be issued, as such Indenture is amended,
modified or supplemented from time to time in accordance with the terms thereof.
     Initial Placement: As defined in the preamble hereto.
     Initial Purchasers: As defined in the preamble hereto.
     Issuer: As defined in the preamble hereto.
     Losses: As defined Section 6(d) hereof.
     Majority of Holders: Registered Holders of a number of shares of the then
outstanding Common Stock constituting Transfer Restricted Securities and an
aggregate principal amount of then outstanding Securities constituting Transfer
Restricted Securities, such that the sum of such shares of Common Stock and the
shares of Common Stock issuable upon conversion of such Securities constitute in
excess of 50% of the sum of all of the then outstanding shares of Common Stock
constituting Transfer Restricted Securities and the number of shares of Common
Stock issuable upon conversion of then outstanding Securities constituting
Transfer Restricted Securities, in each case assuming that the Securities are
then convertible and that no cash is paid upon a conversion of Securities. For
purposes of the immediately preceding sentence, (i) any Holder may elect to make
any request, notice, demand, objection or other action hereunder with respect to
all or any portion of Transfer Restricted Securities held by it and only the
portion as to which such action is taken shall be included in the numerator of
the fraction described in the preceding sentence and (ii) Transfer Restricted
Securities owned, directly or indirectly, by the Issuer or its Affiliates shall
be deemed not to be outstanding.
     NASD: National Association of Securities Dealers, Inc.
     New Securities: As defined in Section 10(d).
     Offering Memorandum: means the Offering Memorandum relating to the
Securities, dated as September 7, 2005.
     Person: An individual, partnership, corporation, unincorporated
organization, limited liability company, trust, joint venture or a government or
agency or political subdivision thereof.

2



--------------------------------------------------------------------------------



 



     Prospectus: The prospectus included in a Shelf Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated pursuant to the Securities
Act), as amended or supplemented by any prospectus supplement and by all other
amendments thereto, including post-effective amendments, and all material
incorporated by reference into such Prospectus.
     Purchase Agreement: As defined in the preamble hereto.
     Questionnaire: As defined in Section 2(b) hereof.
     Questionnaire Deadline: As defined in Section 2(b) hereof.
     Record Holder: With respect to any Additional Interest Payment Date, each
Person who is a Holder on the record date with respect to such Additional
Interest Payment Date, which record date shall be the March 15 or September 15
preceding the relevant Additional Interest Payment Date.
     Registration Default: As defined in Section 3(a) hereof.
     Securities: As defined in the preamble hereto.
     Securities Act: Securities Act of 1933, as amended, and the rules and
resolutions of the Commission thereunder.
     Shelf Filing Deadline: As defined in Section 2(a)(i) hereof.
     Shelf Registration Statement: As defined in Section 2(a)(i) hereof.
     Suspension Notice: As defined in Section 4(c) hereof.
     Suspension Period: As defined in Section 4(b)(i) hereof.
     TIA: Trust Indenture Act of 1939, as amended, and the rules and regulations
of the Commission thereunder, in each case, as in effect on the date the
Indenture is qualified under the TIA.
     Transfer Restricted Securities: Each of the Securities (including any such
Securities reissued or resold by the Issuer pursuant to the terms of the
Indenture) and each of the shares of Common Stock or New Securities issued upon
conversion of Securities until the earliest of, in the case of any such
Securities or share(s) of Common Stock or New Securities:
     (i) the date on which such Securities (including any such Securities
reissued or resold by the Issuer pursuant to the terms of the Indenture) or such
shares of Common Stock or New Securities issued

3



--------------------------------------------------------------------------------



 



upon conversion thereof have been effectively registered under the Securities
Act and disposed of in accordance with the Shelf Registration Statement;
     (ii) the date on which such Securities (including any such Securities
reissued or resold by the Issuer pursuant to the terms of the Indenture) or such
shares of Common Stock or New Securities issued upon conversion thereof are
transferred in compliance with Rule 144 under the Securities Act or may be sold
or transferred by a person who is not an affiliate of the Issuer pursuant to
Rule 144 under the Securities Act (or any other similar provision then in force)
without any volume or manner of sale restrictions thereunder; or
     (iii) the date on which such Securities (including any such Securities
reissued or resold by the Issuer pursuant to the terms of the Indenture) or such
shares of Common Stock or New Securities issued upon conversion cease to be
outstanding (whether as a result of repurchase and cancellation, conversion or
otherwise).
     Underwritten Registration or Underwritten Offering: A registration in which
Securities of the Issuer are sold to an underwriter for reoffering to the
public.
     2. Shelf Registration.
     (a) The Issuer shall:
     (i) not later than 90 days after the date hereof (the “Shelf Filing
Deadline”), cause to be filed a registration statement for an offering to be
made on a continuous basis pursuant to Rule 415 under the Securities Act
(including any documents incorporated by reference therein, the “Shelf
Registration Statement”), which Shelf Registration Statement shall provide for
resales of all Transfer Restricted Securities held by Holders that have provided
the information required pursuant to the terms of Section 2(b) hereof;
     (ii) use commercially reasonable efforts to cause the Shelf Registration
Statement to be declared effective by the Commission not later than 180 days
after the date hereof (the “Effectiveness Target Date”); and
     (iii) use commercially reasonable efforts to keep the Shelf Registration
Statement continuously effective, supplemented and amended as required by the
provisions of Section 4(b) hereof to the extent necessary to ensure that it
(A) is available for resales by the Holders of Transfer Restricted Securities
entitled to the benefit of this Agreement and (B)

4



--------------------------------------------------------------------------------



 



conforms with the requirements of this Agreement and the Securities Act for a
period (the “Effectiveness Period”) ending on the earliest of:
     (1) the date when the Holders of the Transfer Restricted Securities
(including any Securities reissued or resold by the Issuer pursuant to the terms
of the Indenture) that are not affiliates of the Issuer are able to sell all
Transfer Restricted Securities immediately without volume, manner of sale,
filing and others restriction under Rule 144(k) under the Securities Act; or
     (2) the date when all Transfer Restricted Securities (including any
Securities reissued or resold by the Issuer pursuant to the terms of the
Indenture) are registered under the Shelf Registration Statement and sold
pursuant thereto; and
     (3) the date when all Transfer Restricted Securities (including any such
Securities reissued or resold by the Issuer pursuant to the terms of the
Indenture) have ceased to be outstanding (whether as a result of repurchase and
cancellation, conversion or otherwise).
          (b) To have its Transfer Restricted Securities included in the Shelf
Registration Statement pursuant to this Agreement, each Holder shall complete
the Selling Securityholder Notice and Questionnaire, the form of which is
contained in Annex A to the Offering Memorandum relating to the Securities (the
“Questionnaire”). The Issuer shall mail the Questionnaire to each Holder not
less than 20 Business Days (but not more than 40 Business Days) prior to the
time the Issuer intends in good faith to have the Shelf Registration Statement
declared effective by the Commission. Holders are required to complete and
deliver the Questionnaire to the Issuer within 10 days prior to the
effectiveness of the Registration Statement (the “Questionnaire Deadline”) in
order to be named as selling securityholders in the Prospectus at the time that
the Shelf Registration Statement is declared effective. Upon receipt of a
Questionnaire from a Holder on or prior to the Questionnaire Deadline, the
Issuer shall include such Holder’s Transfer Restricted Securities in the Shelf
Registration Statement and the Prospectus. In addition, promptly upon the
request of a Holder given to the Issuer at any time, the Issuer shall deliver a
Questionnaire to such Holder. Any Holder that does not complete and deliver a
Questionnaire prior to the Questionnaire Deadline may not be named as a selling
securityholder in the Shelf Registration Statement at the time that it is
declared effective. Upon receipt of a completed Questionnaire from a Holder who
did not complete and deliver a Questionnaire prior to the Questionnaire
Deadline, the Issuer shall, within 20 Business Days of such receipt, file such
amendments to the Shelf Registration Statement or supplements to a related
Prospectus as are necessary to permit such Holder to deliver such Prospectus to
transferees of Transfer Restricted Securities; provided, that the Issuer shall
not be obligated to file more than one amendment or

5



--------------------------------------------------------------------------------



 



supplement for all such Holders in any one fiscal quarter unless the aggregate
principal amount of all Transfer Restricted Securities requested to be included
in such amendment or supplement by all such Holders exceeds $10,000,000.
          The Issuer will give notice to all Holders of the effectiveness of the
Shelf Registration Statement by issuing a press release.
          (c) Upon receipt of written request for additional information from
the Issuer, each Holder who intends to be named as a selling securityholder in
the Shelf Registration Statement shall furnish to the Issuer in writing, within
20 Business Days after such Holder’s receipt of such request, such additional
information regarding such Holder and the proposed distribution by such Holder
of its Transfer Restricted Securities, in connection with the Shelf Registration
Statement or Prospectus or preliminary Prospectus included therein and in any
application to be filed with or under state securities law, as the Issuer may
reasonably request. In connection with all such requests for information from
Holders of Transfer Restricted Securities, the Issuer shall notify such Holders
of the requirements set forth in this paragraph regarding their obligation to
provide the information requested pursuant to this Section 2. Each Holder as to
which the Shelf Registration Statement is being effected agrees to furnish
promptly to the Issuer all information required to be disclosed in order to make
information previously furnished to the Issuer by such Holder not materially
misleading.
          3. Additional Interest.
          (a) If:
     (i) the Shelf Registration Statement is not filed with the Commission prior
to or on the Shelf Filing Deadline;
     (ii) the Shelf Registration Statement has not been declared effective by
the Commission prior to or on the Effectiveness Target Date;
     (iii) except as provided in the last sentence of Section 4(b)(i) hereof,
the Shelf Registration Statement is filed and declared effective but, during the
Effectiveness Period, shall thereafter cease to be effective or fail to be
usable for its intended purpose without being succeeded within five Business
Days by a post-effective amendment to the Shelf Registration Statement, a
supplement to the Prospectus or a report filed with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act that cures such failure
and, in the case of a post-effective amendment, is itself immediately declared
effective; or
     (iv)      (A) prior to or on the 45th or 60th day, as the case may be, of
any Suspension Period, such suspension has not been terminated or (B) Suspension
Periods exceed an aggregate of 90 days in any 360 day period,

6



--------------------------------------------------------------------------------



 



(each such event referred to in foregoing clauses (i) through (iv), a
“Registration Default”), the Issuer hereby agrees to pay additional interest
(“Additional Interest”) with respect to the Transfer Restricted Securities from
and including the day following the Registration Default to but excluding the
day on which the Registration Default has been cured, accruing at a rate, to
each holder of Securities, (x) with respect to the first 90-day period during
which a Registration Default shall have occurred and be continuing, equal to
0.25% per annum of the principal amount of the Securities, and (y) with respect
to the period commencing on the 91st day following the day the Registration
Default shall have occurred and be continuing, equal to 0.50% per annum of the
principal amount of the Securities; provided that in no event shall Additional
Interest accrue at an aggregate rate per year exceeding 0.50% of the principal
amount of the Securities. No Additional Interest shall be payable on any
Securities that have been converted into shares of Common Stock.
          (b) All accrued Additional Interest shall be paid in arrears to Record
Holders by the Issuer on each Additional Interest Payment Date by wire transfer
of immediately available funds or by federal funds check. Following the cure of
all Registration Defaults relating to any particular Securities, the accrual of
Additional Interest with respect to such Securities will cease. The Issuer
agrees to deliver all notices, certificates and other documents contemplated by
the Indenture in connection with the payment of Additional Interest.
          All obligations of the Issuer set forth in this Section 3 that are
outstanding with respect to any Transfer Restricted Security at the time such
security ceases to be a Transfer Restricted Security shall survive until such
time as all such obligations with respect to such Transfer Restricted Security
shall have been satisfied in full. The Additional Interest set forth above shall
be the exclusive monetary remedy available to the Holders of Transfer Restricted
Securities for such Registration Default.
          4. Registration Procedures.
          (a) In connection with the registration of the Transfer Restricted
Securities, the Issuer shall comply with all the provisions of Section 4(b)
hereof and shall use commercially reasonable efforts to effect such registration
to permit the sale of the Transfer Restricted Securities being sold in
accordance with the intended method or methods of distribution thereof, and
pursuant thereto, shall as expeditiously as possible prepare and file with the
Commission a Shelf Registration Statement relating to the registration on any
appropriate form under the Securities Act.
          (b) In connection with the Shelf Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Transfer
Restricted Securities, the Issuer shall:
     (i) Subject to any notice by the Issuer in accordance with this Section
4(b) of the existence of any fact or event of the kind described in Section
4(b)(iii)(D), use commercially reasonable efforts to keep the Shelf

7



--------------------------------------------------------------------------------



 



Registration Statement continuously effective during the Effectiveness Period;
upon the occurrence of any event that would cause the Shelf Registration
Statement or the Prospectus contained therein (A) to contain a material
misstatement or omission or (B) not be effective and usable for resale of
Transfer Restricted Securities during the Effectiveness Period, the Issuer shall
file promptly an appropriate amendment to the Shelf Registration Statement, a
supplement to the Prospectus or a report filed with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act, in the case of clause
(A), correcting any such misstatement or omission, and, in the case of either
clause (A) or (B), use commercially reasonable efforts to cause such amendment
to be declared effective and the Shelf Registration Statement and the related
Prospectus to become usable for their intended purposes as soon as practicable
thereafter. Notwithstanding the foregoing, the Issuer may suspend the
effectiveness and use of the Shelf Registration Statement and Prospectus by
written notice to the Holders for a period not to exceed an aggregate of 45 days
in any 90-day period (each such period, a “Suspension Period”) and not to exceed
an aggregate of 90 days in any 360-day period if:
     (x) an event occurs and is continuing as a result of which the Shelf
Registration Statement would, in the Issuer’s reasonable judgment, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
and
     (y) the Issuer reasonably determines that the disclosure of such event at
such time would have a material adverse effect on the business of the Issuer
(and its subsidiaries, if any, taken as a whole);
provided that in the event the disclosure relates to a previously undisclosed
proposed or pending material business transaction, the disclosure of which would
impede the Issuer’s ability to consummate such transaction, the Issuer may
extend a Suspension Period from 45 days to 60 days in any 90-day period.
     (ii) Prepare and file with the Commission such amendments and
post-effective amendments to the Shelf Registration Statement as may be
necessary to keep the Shelf Registration Statement effective during the
Effectiveness Period; cause the Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, and to comply fully with the applicable provisions of
Rules 424 and 430A under the Securities Act in a timely manner; and comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by the Shelf Registration Statement during the applicable
period in accordance with the

8



--------------------------------------------------------------------------------



 



intended method or methods of distribution by the sellers thereof set forth in
the Shelf Registration Statement or supplement to the Prospectus; provided,
however, that in no event will such method(s) of distribution take the form of
an underwritten offering without the prior written agreement of the Issuer.
     (iii) Advise the underwriter(s), if any, and selling Holders promptly (but
in any event within five Business Days) and, if requested by such Persons, to
confirm such advice in writing:
     (A) when the Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to the Shelf Registration Statement
or any post-effective amendment thereto, when the same has become effective,
     (B) of any request by the Commission for amendments to the Shelf
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto,
     (C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement under the Securities Act or of
the suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, or
     (D) of the existence of any fact or the happening of any event (but not the
fact or event itself), during the Effectiveness Period, that makes any statement
of a material fact made in the Shelf Registration Statement, the Prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Shelf Registration Statement or the Prospectus in order to make the
statements therein not misleading.
If at any time the Commission shall issue any stop order suspending the
effectiveness of the Shelf Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Transfer Restricted
Securities under state securities or Blue Sky laws, the Issuer shall use
commercially reasonable efforts to obtain the withdrawal or lifting of such
order at the earliest possible time and will provide to the Initial Purchasers
and each Holder who is named in the Shelf Registration Statement prompt notice
of the withdrawal of any such order.

9



--------------------------------------------------------------------------------



 



     (iv) Furnish to one counsel for the selling Holders and each of the
underwriter(s), if any, before filing with the Commission, a copy of the Shelf
Registration Statement and copies of any Prospectus included therein or any
amendments or supplements to the Shelf Registration Statement or Prospectus
(other than documents incorporated by reference after the initial filing of the
Shelf Registration Statement), which documents will be subject to the review of
such holders and underwriter(s), if any, within five Business Days prior to
filing with the Commission the Shelf Registration Statement and Prospectus and
any amendment or supplement thereto, and the Issuer will not file the Shelf
Registration Statement or Prospectus or any amendment or supplement to the Shelf
Registration Statement or Prospectus (other than documents incorporated by
reference) to which a selling Holder of Transfer Restricted Securities covered
by the Shelf Registration Statement or the underwriter(s), if any, shall
reasonably object prior to the filing thereof.
     (v) In connection with an Underwritten Offering of the Transfer Restricted
Securities pursuant to the Shelf Registration Statement, make available at
reasonable times for inspection by one or more representatives of the selling
Holders, designated in writing by a Majority of Holders whose Transfer
Restricted Securities are included in the Shelf Registration Statement, any
underwriter participating in any distribution pursuant to the Shelf Registration
Statement, and any attorney or accountant retained by such selling Holders or
any of the underwriter(s), all financial and other records, pertinent corporate
documents and properties of the Issuer as shall be reasonably necessary to
enable them to exercise any applicable due diligence responsibilities, and cause
the officers, directors, managers and employees of the Issuer to supply all
information reasonably requested by any such representative or representatives
of the selling Holders, underwriter, attorney or accountant in connection with
the Shelf Registration Statement after the filing thereof and before its
effectiveness, provided, however, that any information designated by the Issuer
as confidential at the time of delivery of such information shall be kept
confidential by the recipient thereof and shall be subject, upon request of the
Issuer, to the execution by such persons of a confidentiality agreement in a
form that is reasonable in the context of a registered public offering.
     (vi) If requested by any selling Holders or the underwriter(s), if any,
promptly incorporate in the Shelf Registration Statement or Prospectus, pursuant
to a supplement or post-effective amendment if necessary, such information as
such selling Holders and underwriter(s), if any, may reasonably request to have
included therein, including, without limitation: (1) information relating to the
“Plan of Distribution” of the Transfer Restricted Securities, (2) information
with respect to the principal

10



--------------------------------------------------------------------------------



 



amount of Securities or number of shares of Common Stock being sold to such
underwriter(s), (3) the purchase price being paid therefor and (4) any other
terms of the offering of the Transfer Restricted Securities to be sold in such
offering; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as reasonably practicable after the Issuer is
notified of the matters to be incorporated in such Prospectus supplement or
post-effective amendment.
     (vii) Furnish to each selling Holder and each of the underwriter(s), if
any, upon their request, without charge, at least one copy of the Shelf
Registration Statement, as first filed with the Commission, and of each
amendment thereto (and any documents incorporated by reference therein or
exhibits thereto (or exhibits incorporated in such exhibits by reference) as
such Person may request).
     (viii) Deliver to each selling Holder and each of the underwriter(s), if
any, without charge, as many copies of the Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Persons
reasonably may request; subject to any notice by the Issuer in accordance with
this Section 4(b) of the existence of any fact or event of the kind described in
Section 4(b)(iii) (D), the Issuer hereby consents to the use (in accordance with
applicable law) of the Prospectus and any amendment or supplement thereto by
each of the selling Holders and each of the underwriter(s), if any, in
connection with the offering and the sale of the Transfer Restricted Securities
covered by the Prospectus or any amendment or supplement thereto.
     (ix) The Issuer shall:
     (A) upon request, furnish to each Initial Purchaser and each underwriter,
if any, in such substance and scope as they may reasonably request and as are
customarily made by issuers to underwriters in primary underwritten offerings
for selling security holders, upon the date of closing of any sale of Transfer
Restricted Securities in an Underwritten Registration:
     (1) a certificate, dated the date of such closing, signed by the Chief
Financial Officer of the Issuer covering such matters as are customarily covered
in closing certificates delivered to underwriters in connection with
underwritten offerings of securities;
     (2) opinions, each dated the date of such closing, of counsel to the Issuer
covering such of the matters as are customarily covered in legal opinions to

11



--------------------------------------------------------------------------------



 



underwriters in connection with underwritten offerings of securities; and
     (3) customary comfort letters, dated the date of such closing, from the
independent public accountants of the Issuer (and from any other accountants
whose report is contained or incorporated by reference in the Shelf Registration
Statement) in the customary form and covering matters of the type customarily
covered in comfort letters to underwriters in connection with underwritten
offerings of securities;
     (B) set forth in full in the underwriting agreement, if any,
indemnification provisions and procedures which provide rights no less
protective than those set forth in Section 6 hereof with respect to all parties
to be indemnified; and
     (C) deliver such other documents and certificates as may be reasonably
requested by such parties to evidence compliance with clause (A) above and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the selling Holders pursuant to this clause (ix).
     (x) Before any public offering of Transfer Restricted Securities, cooperate
with the selling Holders, the underwriter(s), if any, and their respective
counsel in connection with the registration and qualification of the Transfer
Restricted Securities under the securities or Blue Sky laws of such
jurisdictions in the United States as the selling Holders or underwriter(s), if
any, may reasonably request and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Transfer
Restricted Securities covered by the Shelf Registration Statement; provided,
however, that the Issuer shall not be required (A) to register or qualify as a
foreign corporation or a dealer of securities where it is not now so qualified
or to take any action that would subject it to the service of process in any
jurisdiction where it is not now so subject or (B) to subject itself to taxation
in any such jurisdiction if it is not now so subject.
     (xi) Cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold and not bearing any restrictive
legends (unless required by applicable securities laws); and enable such
Transfer Restricted Securities to be in such denominations and registered in
such names as the Holders or the underwriter(s), if any, may

12



--------------------------------------------------------------------------------



 



request at least two Business Days before any sale of Transfer Restricted
Securities made by such underwriter(s).
     (xii) Use its commercially reasonable efforts to cause the Transfer
Restricted Securities covered by the Shelf Registration Statement to be
registered with or approved by such other U.S. governmental agencies or
authorities as may be necessary to enable the seller or sellers thereof or the
underwriter(s), if any, to consummate the disposition of such Transfer
Restricted Securities.
     (xiii) Subject to Section 4(b)(i) hereof, if any fact or event contemplated
by Section 4(b)(iii)(D) hereof shall exist or have occurred, use its
commercially reasonable efforts to prepare a supplement or post-effective
amendment to the Shelf Registration Statement or related Prospectus or any
document incorporated therein by reference or file any other required document
so that, as thereafter delivered to the purchasers of Transfer Restricted
Securities, the Prospectus will not contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading.
     (xiv) Provide CUSIP numbers for all Transfer Restricted Securities not
later than the effective date of the Shelf Registration Statement and provide
the Trustee under the Indenture with certificates for the Securities that are in
a form eligible for deposit with The Depository Trust Company.
     (xv) Cooperate and assist in any filings required to be made with the NASD
and in the performance of any due diligence investigation by any underwriter
that is required to be retained in accordance with the rules and regulations of
the NASD.
     (xvi) Otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission and all reporting
requirements under the Exchange Act.
     (xvii) Cause the Indenture to be qualified under the TIA not later than the
effective date of the Shelf Registration Statement required by this Agreement,
and, in connection therewith, cooperate with the Trustee and the holders of
Securities to effect such changes to the Indenture as may be required for such
Indenture to be so qualified in accordance with the terms of the TIA; and
execute and use its commercially reasonable efforts to cause the Trustee
thereunder to execute all documents that may be required to effect such changes
and all other forms and documents required to be filed with the Commission to
enable such Indenture to be so qualified in a timely manner.

13



--------------------------------------------------------------------------------



 



     (xviii) Cause all Transfer Restricted Securities covered by the Shelf
Registration Statement to be listed or quoted, as the case may be, on each
securities exchange or automated quotation system on which securities of the
same class issued by the Issuer are then listed or quoted.
     (xix) Provide to each Holder upon written request each document filed with
the Commission pursuant to the requirements of Section 13 and Section 15 of the
Exchange Act after the effective date of the Shelf Registration Statement, to
the extent that such documents are not available on the SEC’s EDGAR system.
     (xx) If requested by the underwriters, prepare and present to potential
investors customary “road show” or marketing materials in a manner consistent
with other new issuances of other securities similar to the Transfer Restricted
Securities.
          (c) Each Holder agrees by acquisition of a Transfer Restricted
Security that, upon receipt of any notice (a “Suspension Notice”) from the
Issuer of the existence of any fact of the kind described in
Section 4(b)(iii)(D) hereof, such Holder will, and will use commercially
reasonable efforts to cause any underwriter(s) in an Underwritten Offering to,
forthwith discontinue disposition of Transfer Restricted Securities pursuant to
the Shelf Registration Statement until:
     (i) such Holder has received copies of the supplemented or amended
Prospectus contemplated by Section 4(b)(xiii) hereof; or
     (ii) such Holder is advised in writing by the Issuer that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus.
If so directed by the Issuer, each Holder will deliver to the Issuer (at the
Issuer’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice of suspension.
          5. Registration Expenses.
          (a) All expenses incident to the performance of or compliance with
this Agreement by the Issuer shall be borne by the Issuer regardless of whether
a Shelf Registration Statement becomes effective, including, without limitation:
     (i) all registration and filing fees and expenses (including filings made
by the Initial Purchasers or any Holders with the NASD);

14



--------------------------------------------------------------------------------



 



     (ii) all fees and expenses of compliance with federal securities and state
Blue Sky or securities laws;
     (iii) all expenses of printing (including printing of Prospectuses and
certificates for the Common Stock to be issued upon conversion of the
Securities) and the expenses of the Issuer for messenger and delivery services
and telephone;
     (iv) all expenses of any persons in preparing or assisting in preparing,
word processing, printing and distributing any Registration Statement, any
Prospectus, any amendments or supplements thereto, any underwriting agreements,
securities sales agreements and other documents relating to the performance of
and compliance with this Agreement;
     (v) all fees and disbursements of counsel to the Issuer and, subject to
Section 5(b) below, the Holders of Transfer Restricted Securities;
     (vi) all application and filing fees in connection with listing (or
authorizing for quotation) the Common Stock on a national securities exchange or
automated quotation system pursuant to the requirements hereof; and
     (vii) all fees and disbursements of independent certified public
accountants of the Issuer (including the expenses of any special audit and
comfort letters required by or incident to such performance).
          The Issuer shall bear its internal expenses (including, without
limitation, all salaries and expenses of their officers and employees performing
legal, accounting or other duties), the expenses of any annual audit and the
fees and expenses of any Person, including special experts, retained by the
Issuer.
          (b) In connection with the Shelf Registration Statement required by
this Agreement, including any amendment or supplement thereto, and any other
documents delivered to any Holders, the Issuer shall reimburse the Initial
Purchasers and the Holders of Transfer Restricted Securities being registered
pursuant to the Shelf Registration Statement, as applicable, for the reasonable
fees and disbursements of not more than one counsel for the Holders as may be
chosen by a Majority of Holders for whose benefit the Shelf Registration
Statement is being prepared. The Issuer shall not be required to pay any
underwriting discount, commission or similar fee related to the sale of any
securities.
          6. Indemnification and Contribution.
          (a) In connection with any Shelf Registration Statement, the Issuer
agrees to indemnify and hold harmless each Holder of Securities, or such shares

15



--------------------------------------------------------------------------------



 



of Common Stock or new Securities issued upon conversion thereof, covered
thereby (including the Initial Purchasers), the directors, officers, employees
and agents of such Holder and each person who controls such Holder within the
meaning of either the Securities Act or the Exchange Act, against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in such Shelf Registration Statement as
originally filed or in any amendment thereof, or in any preliminary Prospectus
or Prospectus, or in any amendment thereof or supplement thereto, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of the Prospectus, in light of the circumstances under
which they were made) not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage or liability (or action in respect thereof); provided, however,
that the Issuer will not be liable in any case to the extent that any such loss,
claim, damage or liability (1) arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Issuer by or on behalf of any such indemnified party specifically for
inclusion therein; (2) arises from an offer or sale of Securities during a
Suspension Period so long as the Issuer had duly delivered prior to such sale a
Suspension Notice in accordance with Section 4(c) hereof; or (3) arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission in a preliminary Prospectus and such untrue statement or
alleged untrue statement or omission or alleged omission was corrected in the
final Prospectus or an amendment or supplement thereto delivered by the Issuer
to the Holder or its affiliates or representatives on or prior to the
confirmation of the sale giving rise to any such loss, claim, damage or
liability. This indemnity agreement will be in addition to any liability that
the Issuer may otherwise have.
          The Issuer also agrees to indemnify or contribute to Losses of, as
provided in Section 6(d) hereof, any underwriters of Securities registered under
a Shelf Registration Statement, their employees, officers, directors and agents
and each person who controls such underwriters on substantially the same basis
as that of the indemnification of the Initial Purchasers and the selling Holders
provided in this Section 6(a).
          (b) Each Holder of Securities, or such shares of Common Stock or new
Securities Issue upon conversion thereof, covered by a Shelf Registration
Statement (including the Initial Purchasers) severally agrees to indemnify and
hold harmless (i) the Issuer, (ii) each of the directors of the Issuer,
(iii) each of the

16



--------------------------------------------------------------------------------



 



officers of the Issuer who signs such Registration Statement and (iv) each
Person who controls the Issuer within the meaning of either the Securities Act
or the Exchange Act to the same extent as the foregoing indemnity from the
Issuer to each such Holder, but only with respect to written information
furnished to the Issuer by or on behalf of such Holder specifically for
inclusion in the documents referred to in the foregoing indemnity. This
indemnity agreement will be in addition to any liability that any such Holder
may otherwise have.
          (c) Promptly after receipt by an indemnified party under this
Section 6 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 6, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve the indemnifying party from liability under paragraph
(a) or (b) above unless and to the extent it did not otherwise learn of such
action and such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses, and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel (including local
counsel) of the indemnifying party’s choice at the indemnifying party’s expense
to represent the indemnified party in any action for which indemnification is
sought (in which case the indemnifying party shall not thereafter be responsible
for the fees and expenses of any separate counsel retained by the indemnified
party or parties except as set forth below); provided, however, that such
counsel shall be reasonably satisfactory to the indemnified party. The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel (and local counsel) if (i) the use of
counsel chosen by the indemnifying party to represent the indemnified party
would present such counsel with a conflict of interest, (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party, (iii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action or (iv) the indemnifying party shall authorize the indemnified party
to employ separate counsel at the expense of the indemnifying party. It is
understood that the indemnifying party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all such indemnified

17



--------------------------------------------------------------------------------



 



parties and that all such fees and expenses shall be reimbursed as they are
incurred. An indemnifying party will not, without the prior written consent of
the indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding.
          (d) In the event that the indemnity provided in paragraph (a) or
(b) of this Section 6 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, then each applicable indemnifying party, in
lieu of indemnifying such indemnified party, shall have a joint and several
obligation to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending the same) (collectively “Losses”) to which such
indemnified party may be subject in such proportion as is appropriate to reflect
the relative benefits received by such indemnifying party, on the one hand, and
such indemnified party, on the other hand, from the Initial Placement and the
Shelf Registration Statement that resulted in such Losses; provided, however,
that in no case shall the Initial Purchasers or any subsequent Holder of any
Security or such shares of Common Stock or New Securities issued upon conversion
thereof be responsible, in the aggregate, for any amount in excess of the
purchase discount or commission applicable to such Security, or in the case of
shares of Common Stock or New Securities issued upon conversion thereof,
applicable to the Security that was convertible into such Common Stock or New
Security, nor shall any underwriter be responsible for any amount in excess of
the underwriting discount or commission applicable to the Securities or such
shares of Common Stock or New Securities issued upon conversion thereof
purchased by such underwriter under the Shelf Registration Statement that
resulted in such Losses. If the allocation provided by the immediately preceding
sentence is unavailable for any reason, the indemnifying party and the
indemnified party shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations. Benefits received
by the Issuer shall be deemed to be equal to the total net proceeds from the
Initial Placement (before deducting expenses) as set forth in the Purchase
Agreement. Benefits received by the Initial Purchasers shall be deemed to be
equal to the total purchase discounts and commissions as set forth on the cover
page of the Offering Memorandum, and benefits received by any other Holders
shall be deemed to be equal to the value of receiving Securities or such shares
of Common Stock or New Securities issued upon conversion thereof, as applicable,
registered under the Securities Act. Benefits received by

18



--------------------------------------------------------------------------------



 



any underwriter shall be deemed to be equal to the total underwriting discounts
and commissions, as set forth on the cover page of the Prospectus forming a part
of the Registration Statement that resulted in such Losses. Relative fault shall
be determined by reference to whether any alleged untrue statement or omission
relates to information provided by the indemnifying party, on the one hand, or
by the indemnified party, on the other hand. The parties agree that it would not
be just and equitable if contribution were determined by pro rata allocation or
any other method of allocation that did not take account of the equitable
considerations referred to above. Notwithstanding the provisions of this
paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 6, each person who controls a
Holder within the meaning of either the Securities Act or the Exchange Act and
each director, officer, employee and agent of such Holder shall have the same
rights to contribution as such Holder, and each person who controls the Issuer
within the meaning of either the Securities Act or the Exchange Act, each
officer of the Issuer who shall have signed the Registration Statement and each
director of the Issuer shall have the same rights to contribution as the Issuer,
subject in each case to the applicable terms and conditions of this paragraph
(d).
The provisions of this Section 6 will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the Issuer
or any of the officers, directors or controlling persons referred to in
Section 6 hereof, and will survive the sale by a Holder of Securities or such
shares of Common Stock or New Securities issued upon conversion thereof covered
by a Registration Statement.
          7. Rule 144A. In the event the Issuer is not subject to Section 13 or
15(d) of the Exchange Act, the Issuer hereby agrees with each Holder, for so
long as any Transfer Restricted Securities remain outstanding, to make available
to any Holder or beneficial owner of Transfer Restricted Securities in
connection with any sale thereof and any prospective purchaser of such Transfer
Restricted Securities from such Holder or beneficial owner, the information
required by Rule 144A(d)(4) under the Securities Act in order to permit resales
of such Transfer Restricted Securities pursuant to Rule 144A.
          8. Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder:
     (i) agrees to sell such Holder’s Transfer Restricted Securities on the
basis provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements; and
     (ii) completes and executes all reasonable questionnaires, powers of
attorney, indemnities, underwriting agreements, lock-up letters

19



--------------------------------------------------------------------------------



 



and other documents required under the terms of such underwriting arrangements.
          9. Selection of Underwriters. The Holders of Transfer Restricted
Securities covered by the Shelf Registration Statement who desire to do so may
sell such Transfer Restricted Securities in an Underwritten Offering if approved
by the Issuer, as provided in Section 4(b)(ii). In any such Underwritten
Offering, the investment banker or investment bankers and manager or managers
that will administer the offering will be selected by a Majority of Holders
whose Transfer Restricted Securities are included in such offering; provided,
that such investment bankers and managers must be reasonably satisfactory to the
Issuer.
          10. Miscellaneous.
          (a) Remedies. The Issuer acknowledges and agrees that any failure by
the Issuer to comply with its obligations under Section 2 hereof may result in
material irreparable injury to the Initial Purchasers or the Holders for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of any such failure,
the Initial Purchasers or any Holder may obtain such relief as may be required
to specifically enforce the obligations of the Issuer under Section 2 hereof.
The Issuer further agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.
          (b) Adjustments Affecting Transfer Restricted Securities. The Issuer
shall not take any action with the primary purpose of adversely affecting the
ability of the Holders of the Transfer Restricted Securities as a class to
include such Transfer Restricted Securities in a registration undertaken
pursuant to this Agreement.
          (c) No Inconsistent Agreements. The Issuer will not, on or after the
date of this Agreement, enter into any agreement with respect to its securities
that is inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. In addition, the Issuer shall
not, on or after the date of this Agreement, grant to any of its security
holders (other than the Holders of Transfer Restricted Securities in such
capacity) the right to include any securities in the Shelf Registration
Statement provided for in this Agreement other than the Transfer Restricted
Securities. Except as disclosed in the Offering Memorandum or the Purchase
Agreement, the Issuer has not previously entered into any agreement (which has
not expired or been terminated) granting any registration rights with respect to
its securities to any Person which rights conflict with the provisions hereof.
          (d) Amendments and Waivers. Except as provided in the next paragraph,
this Agreement may not be amended, modified or supplemented, and waivers or
consents to or departures from the provisions hereof may not be given, unless
the Issuer has obtained the written consent of a Majority of Holders or such
greater percentage of the Holders as required by the Indenture.

20



--------------------------------------------------------------------------------



 



          In the event of a merger or consolidation or sale, assignment,
conveyance, transfer, lease or other disposition of all or substantially all of
the properties and assets of the Issuer and its subsidiaries on a consolidated
basis, the Issuer shall procure the assumption of its obligations under this
Agreement (which it is understood and agreed shall include the registration of
any other securities into which the Securities or the Common Stock (the “New
Securities”) have become convertible on substantially the same terms as provided
for the registration of the Common Stock) by the Person (if other than the
Issuer) formed by such consolidation or into which the Issuer is merged or the
Person who acquires by sale, assignment, conveyance, transfer, lease or other
disposition all or substantially all of the properties and assets of the Issuer
and its subsidiaries on a consolidated basis and this Agreement may be amended,
modified or supplemented without the consent of any Holders to provide for such
assumption of the Issuer’s obligations hereunder (including the registration of
any New Securities). Without the consent of each Holder of Securities, no
amendment or modification may change the provisions relating to the payment of
Additional Interest during the pendency of a Registration Default.
          Each Holder of Transfer Restricted Securities outstanding at the time
of any amendment, modification, supplement, waiver or consent or thereafter
shall be bound by any amendment, modification, supplement, waiver or consent
effected pursuant to this Section 10(d), whether or not any notice, writing or
marking indicating such amendment, modification, supplement, waiver or consent
appears on the Transfer Restricted Securities or is delivered to such Holder.
          (e) Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, facsimile
transmission, or air courier guaranteeing overnight delivery:
     (i) if to a Holder, at the address set forth on the records of the
registrar under the Indenture or the transfer agent of the Common Stock, as the
case may be;
     (ii) if to the Initial Purchasers, shall be delivered or sent by mail,
telex or facsimile transmission to:
          Lehman Brothers Inc., 745 Seventh Avenue, New York, New York 10019,
Attention: Syndicate Department (Fax: 646-834-8133), with a copy, in the case of
any notice pursuant to Section 8(d), to the Director of Litigation, Office of
the General Counsel, Lehman Brothers Inc., 399 Park Avenue, 10th Floor, New
York, NY 10019 (Fax: 212-520-0421)
          with a copy to Weil, Gotshal & Manges LLP, 200 Crescent Court, Suite
300, Dallas, Texas 75201, Attention: Stuart Ogg, Esq. (Fax: 214-746-7777); and

21



--------------------------------------------------------------------------------



 



     (iii) if to the Issuer, shall be delivered or sent by mail, telex or
facsimile transmission to:
     1. the address of the Company set forth in the Offering Memorandum,
Attention: Bruce R. Knooihuizen, Executive Vice President and Chief Financial
Officer/Ronald L. Ripley, Vice President and Senior Corporate Counsel (Fax:
405-529-8515)
     with a copy to Mayer, Brown, Rowe & Maw LLP, 71 South Wacker Drive,
Chicago, Illinois 60606, Attention: Paul Theiss, Esq. (Fax: 312-706-8218).
          All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; five Business
Days after being deposited in the mail, postage prepaid, if mailed; when
answered back, if telexed; when receipt acknowledged, if transmitted by
facsimile; and on the next Business Day, if timely delivered to an air courier
guaranteeing overnight delivery.
          (f) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including without limitation and without the need for an express assignment,
subsequent Holders of Transfer Restricted Securities; provided, however, that
(i) this Agreement shall not inure to the benefit of or be binding upon a
successor or assign of a Holder unless and to the extent such successor or
assign acquired Transfer Restricted Securities from such Holder and (ii) nothing
contained herein shall be deemed to permit any assignment, transfer or other
disposition of Transfer Restricted Securities in violation of the terms of the
Purchase Agreement or the Indenture. If any transferee of any Holder shall
acquire Transfer Restricted Securities, in any manner, whether by operation of
law or otherwise, such Transfer Restricted Securities shall be held subject to
all of the terms of this Agreement, and by taking and holding such Transfer
Restricted Securities such person shall be conclusively deemed to have agreed to
be bound by and to perform all of the terms and provisions of this Agreement.
          (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
          (h) Securities Held by the Issuer or Its Affiliates. Whenever the
consent or approval of Holders of a specified percentage of Transfer Restricted
Securities is required hereunder, Transfer Restricted Securities held by the
Issuer or its “affiliates” (as such term is defined in Rule 405 under the
Securities Act) shall not be counted in determining whether such consent or
approval was given by the Holders of such required percentage.

22



--------------------------------------------------------------------------------



 



          (i) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
          (j) Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.
          (k) Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.
          (l) Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Issuer with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

23



--------------------------------------------------------------------------------



 



          In Witness Whereof, the parties have executed this Agreement as of the
date first written above.

            Dobson Communications Corporation
      By:   /s/ Ronald L. Ripley         Name:   Ronald L. Ripley       
Title:   Vice President     

            Lehman Brothers Inc.
      By:   Lehman Brothers Inc.            

                  By:   /s/ Brian M. Reilly         Name:   Brian M. Reilly     
  For itself and as representative of the
several Initial Purchasers     

